J-S29037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 CHRISTOPHER CARROLL                       :
                                           :
                     Appellant             :    No. 837 EDA 2017

               Appeal from the PCRA Order January 25, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002626-2009


BEFORE:    PANELLA, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                           FILED MAY 30, 2018

      Appellant, Christopher Carroll, appeals pro se from the January 25,

2017, order entered in the Court of Common Pleas of Philadelphia County

dismissing his first petition filed under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546, without an evidentiary hearing. After a careful

review, we affirm.

      The relevant facts and procedural history are as follows: On January 4,

2009, at approximately 6:20 p.m., Martin Griffin, who had been a full-time

Philadelphia firefighter for twenty-three years, was watching a football game

in a Philadelphia bar when Appellant came to the front door of the bar, called

Mr. Griffin a derogatory name, and demanded that he come outside.            See

Commonwealth v. Carroll, No. 3231 EDA 2010 (Pa.Super. filed 3/28/12)

(unpublished memorandum). Mr. Griffin complied and, once he was outside,


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29037-18


Appellant struck him with brass knuckles. See id. Mr. Griffin suffered serious

injury from the attack, and a jury convicted Appellant of aggravated assault

and simple assault. The trial court sentenced Appellant to an aggregate of

ten years to twenty years in prison.

        Appellant filed a counseled direct appeal contending the trial court erred

in permitting a police officer to testify concerning the content of two radio calls

received on January 4, 2009, and the prosecutor committed misconduct

during closing arguments. Rejecting Appellant’s issues, this Court affirmed

the judgment of sentence on March 28, 2012. See id.

        Thereafter, Appellant did not file a petition for allowance of appeal with

our Supreme Court; however, he filed a timely, pro se PCRA petition. The

PCRA court appointed counsel, who filed a motion to withdraw his

representation and a Turner/Finley1 no-merit letter. By order entered on

September 23, 2016, the PCRA court provided Appellant with notice of its

intent to dismiss Appellant’s PCRA petition.

        On December 15, 2016, Appellant filed a pro se response to counsel’s

Turner/Finley no-merit letter, as well as the PCRA court’s notice of intent to

dismiss. By order entered on January 25, 2017, the PCRA court dismissed

Appellant’s PCRA petition,2 and this timely, pro se appeal followed.


____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc.)

2   The PCRA court also filed an order granting counsel’s motion to withdraw.

                                           -2-
J-S29037-18


       On March 27, 2017, the PCRA court directed Appellant to file a concise

statement of errors complained of on appeal pursuant to Pennsylvania Rule of

Appellate Procedure 1925(b).           The trial court’s order complied fully with

Pa.R.A.P. 1925.       Specifically, the order informed Appellant that he was

required to file his concise statement within twenty-one days, that he was

required to file a copy and serve a copy of the statement on the trial judge,

and that the failure to comply with the order would result in waiver of issues

on appeal. The concise statement order was docketed, and a notation on the

docket indicates that the order was served on Appellant via first class mail on

March 27, 2017.

       Thereafter, on June 27, 2017, Appellant filed a pro se Rule 1925(b)

Statement,3 in which he set forth the following (verbatim):

             COMES NOW, [Appellant] in the above captioned appeal,
       who in compliance with the Order of the Honorable Michael E.
       Erdos dated March 27, 2017, hereby provides the following
       statement of matters complained of on appeal with respect to the
       PCRA court’s denial of the PCRA petition on January 25, 2017.
              1. With holding [sic] exculpatory evidence
              2. The courts denied Defendant his right to speedy
                 trial (18 months for trial) et al.




____________________________________________


3 Although Appellant’s Rule 1925(b) statement was entered on the docket on
June 28, 2017, we deem it to have been filed on June 27, 2017, when
Appellant handed it to prison officials for mailing. See Commonwealth v.
Wilson, 911 A.2d 942, 944 n.2 (Pa.Super. 2006) (noting that pursuant to the
prisoner mailbox rule, a document is deemed filed when placed in the hands
of prison authorities for mailing).

                                           -3-
J-S29037-18


Appellant’s Pro Se Rule 1925(b) Statement, filed 6/27/17.         On August 29,

2017, the PCRA court filed a Pa.R.A.P. 1925(a) opinion in which it declined to

address the “issues” raised in Appellant’s Rule 1925(b) statement and,

instead, indicated that Appellant waived his issues for appellate review.

      On appeal, in his appellate brief, Appellant sets forth the following issues

in his Statement of Questions Involved (verbatim):

      1. Did the PCRA Court err in concluding that [Appellant’s]
         previously unlitigated issues in his petition was [sic] waived
         because he raised issues under the rubric of ineffective
         assistance of counsel?
      2. Whether the PCRA Court erred in finding [Appellant’s] petition
         did not meet the standards of pleadings drafted by lawyers that
         the claims of ineffective assistance of counsel were not
         cognizable?
      3. Was PCRA Counsel ineffective by failing to argue trial counsel’s
         ineffectiveness in neglecting to assert that [Appellant’s] Sixth
         Amendment right to Counsel and his corresponding State
         Constitutional right to Counsel were violated?
      4. Was [Appellant] abandoned by PCRA Counsel when he failed to
         amend [the] petition and file Appellant Brief realecting [sic] to
         assert that [Appellant’s] Sixth Amendment right to Counsel
         were violated?

Appellant’s Pro Se Brief at 3.

      Initially, we address the Commonwealth’s argument that Appellant has

waived his issues for appellate review. In general, issues raised in an untimely

Pa.R.A.P. 1925(b) statement are waived. Commonwealth v. Castillo, 585

Pa. 395, 888 A.2d 775, 776 (2005). When a criminal defendant is represented

by counsel, counsel’s failure to file a timely Pa.R.A.P. 1925(b) statement

constitutes ineffective assistance per se. Commonwealth v. Thompson, 39


                                      -4-
J-S29037-18


A.3d 335, 340, n.11 (Pa.Super. 2012). The remedy for such ineffectiveness

is remand to the trial court, either for the filing of a Rule 1925(b) statement

nunc pro tunc or the filing of a Rule 1925(a) opinion addressing the issues

raised   in   an   untimely     1925(b)        statement.   See   Pa.R.A.P.1925(c)(3);

Thompson, supra.

       However, Pa.R.A.P. 1925 makes no such allowance when (as here) the

criminal defendant represents himself on appeal pro se. In general, a pro se

defendant’s failure to file a timely Pa.R.A.P. 1925(b) statement in a PCRA

appeal constitutes waiver of all issues.4 See Commonwealth v. Butler, 571

Pa. 441, 812 A.2d 631, 634 (2002) (holding PCRA defendant’s failure to

comply with order to file Pa.R.A.P.1925(b) statement resulted in automatic

waiver of any issues he may have raised on appeal). By filing an untimely

Pa.R.A.P. 1925(b) statement pro se, Appellant has waived his issues on appeal

in the case sub judice.5



____________________________________________


4 Issues relating to the legality of the defendant’s sentence constitute an
exception to the waiver rule. Commonwealth v. Orellana, 86 A.3d 877,
883 n.7 (Pa.Super. 2014) (citation omitted) (Superior Court “is endowed with
the ability to consider an issue of illegality of sentence sua sponte”). However,
in the case sub judice, Appellant has not presented legality of sentencing
claims.

5 As indicated supra, the PCRA court’s Rule 1925(b) order complied fully with
the requirements of Rule 1925. See In re L.M., 923 A.2d 505, 509-10
(Pa.Super. 2007) (holding that the “strict application of the bright line rule in
[Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1990),] necessitates
strict interpretation of the rules regarding notice of Rule 1925(b) orders.”).


                                           -5-
J-S29037-18


      Additionally, as the Commonwealth notes, Appellant’s issues are further

waived as his Rule 1925(b) statement is vague and does not reasonably

suggest any of the issues, which he presented in his appellate brief.    See

Pa.R.A.P. 1925(b)(4)(ii), (vii).

      For all of the foregoing reasons, we affirm.

      Affirmed.

       Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/18




                                     -6-